Case 1:21-cr-20123-BB Document 30 Entered on FLSD Docket 03/03/2021 Page    1 of 5
                                                                     FI LED by   YH                               D.C.



                                                                                                Mar 2, 2021
                             UNITED STATES DISTRICT COURT                                      ANGELA E. NOBLE
                                                                                              CLERK U.S. DIST. CT.
                             SOUTHERN DISTRICT OF FLORIDA                                     S. D. OF FLA. - M IAMI

              21-20123-CR-BLOOM/OTAZO-REYES
                           CASE NO. - - - - - - - - - - - -
                                    18 U.S.C. § 2339B(a)(l)
                                    18 U.S.C. § 98l(a)(l)(G)

 UNITED STATES OF AMERICA

 v.

 EMRAAN ALI,
        a/k/a "Abu Jihad TNT,"

                                Defendant.
 --------- - - -- - - - - - -I
                                           INDICTMENT

        The Grand Jury charges that:

                                            COUNT J
                                  Providing Material Support to
                                 a Foreign Terrorist Organization
                                     (18 U.S.C. § 2339B(a)(l))

        Between in or around March 20 15, and on or about March 17, 20 19, at a place outside the

 Uni ted States, with Miami-Dade County, in the Southern District of Florida, being the district

 where the defendant was fi rst brought, the defendant,

                                           EMRAAN ALI,
                                      a/k/a "Abu Jihad TNT,"

 did provide material support and resources, as defined in Title 18, United States Code, Section

 2339A(b)(l ), including but not lim ited to, financial services, weapons, and personnel to a Foreign

 Terrorist Organization, that is, ISIS, knowing that IS IS has engaged and engages in terrorist

 activity, as defined in Title 8, Un ited States Code, Section 1182(a)(3)(B); all in violation of Title

 18, United States Code, Section 2339B(a)(l).
Case 1:21-cr-20123-BB Document 30 Entered on FLSD Docket 03/03/2021 Page 2 of 5




                                   FORFEITURE ALLEGATIONS

         1.      The allegations contained in this Indictment are hereby re-alleged and by this

 reference fully incorporated herein for the purpose of alleging forfeiture to the United States of

 America of certain property, in which the defendant, EMRAAN ALI, has an interest.

         2.      Upon conviction of a violation of Title 18, United States Code, Section

 2339B(a)(l ), as alleged in this Indictment, the defendant shall forfeit to the United States all right,

 title, and interest in all assets, foreign or domestic:

                 a.      of any individual, entity, or organization engaged in planning or

 perpetrating the Federal crime of terrorism alleged in this Indictment against the United States,

 citizens or residents of the United States, or their property, and all assets, foreign or domestic,

 affording any person a source of influence over any such entity or organization;

                 b.      acquired or maintained by any person with the intent and for the purpose of

 supporting, planning, conducting, or concealing the Federal crime of terrorism alleged in this

 Indictment against the United States, citizens or residents of the United States, or their property;

                 c.      derived from, involved in, or used or intended to be used to commit the

 Federal crime of terrorism alleged in this Indictment against the United States, citizens or residents

 of the United States, or their property; and

                 d.      of any individual, entity, or organization engaged in planning or

 perpetrating the act of international terrorism alleged in this Indictment against any international

 organization or against any foreign Government.




                                                     2
Case 1:21-cr-20123-BB Document 30 Entered on FLSD Docket 03/03/2021 Page 3 of 5




        All pursuant to Title 18, United States Code, Section 98 1(a)(l )(G), and the procedures set

 fo11h in Title 21, United States Code, Section 853, as incorporated by Title 28, United States Code,

 Section 246 1(c).

                                                      A TRUE BILL



                                                      FOREPERSON



 ARIANA FAJARDO ORSHAN
 UNITED STATES ATTORNEY




        HAN D. STRATT N
     1STANT UNITED STATES ATTORNEY




                                                 3
   Case 1:21-cr-20123-BB Document 30 Entered on FLSD Docket 03/03/2021 Page 4 of 5
                                                    llNJTED STATES DISTRICT COllRT
                                                   SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                        CASE NO. _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                CERTIFICATE OF TRIAL ATTORNEY*
EMRAAN ALI, a/k/a "Abu Jihad TNT,"
                                                                Superseding Case Information:
                                    Defendant.

Court Division: (Select One)                                    New defendant(s)           Yes    No
 ✓     Miami                 Key West                           Number of new defendants
       FTL                   WPS                 FTP            Total number of counts


         1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                 probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.        Interpreter:    (Yes or No)              No
                  List language and/or dialect
        4.       This case will take 4-5 days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                      (Check onl) one)


                                                       ✓
        I        0 to 5 days                                           Petty
        II       6 to 10 days                                          Minor
        Ill      I I to 20 days                                        Misdem.
        IV       21 to 60 days                                         Felony              ✓


        V        61 days and over

        6.        Has this case previously been filed in this District Court?         (Yes or No) No
          If yes: Judge                                     Case No.
                                                                       ----------------
          (Attach copy of dispositive order)
          Has a complaint been filed in this matter?         (Yes or No)      _Y_e_s__
          If yes: Magistrate Case No.                         l 9-mi-03949-T 01Tes
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          ls this a potential death penalty case? (Yes or No)             No

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  priortoAugust9.2013(Mag.JudgeAliciaO.Valle)?                     Yes             No ✓

         8.       Does this case originate from a matter pending in the Notihern Region U.S. Attorney's Office
                  prior to August 8, 20 l 4 (Mag. Judge Shaniek Maynard ?         Yes             No-  ✓_




                                                                        AS STANT UNITED STATES ATTORNEY
                                                                        Florida Bar No. 93075
 *Penalty Sheet(s) attached                                                                                 REV 8·13 2018
Case 1:21-cr-20123-BB Document 30 Entered on FLSD Docket 03/03/2021 Page 5 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENAL TY SHEET

 Defendant's Name:     EMRAAN ALI, a/k/a "Abu Jihad TNT"

 Case No:

 Count: 1

 Providing Material Support to a Foreign Terrorist Organization

 Title 18, United States Code, Section 2339B(a)(l)

 *Max. Penalty: 20 Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
          special assessments, parole terms, or forfeitures that may be applicable.
